t c memo united_states tax_court richard brewster main petitioner v commissioner of internal revenue respondent docket no filed date richard brewster main pro_se nicholas r rosado for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioner is entitled to various deductions relating to his patent business and automobile activity liable for a sec_6662 accuracy-related_penalty and liable for a sec_6651 failure to timely file addition_to_tax unless otherwise indicated all section references are to the internal continued findings_of_fact during year in issue petitioner an attorney engaged in a patent business and an automobile activity petitioner’s patent business which experienced a downturn during the year in issue involved creating prototypes inventing electronics and filing patent applications his automobile activity related to and plymouth cars plymouths prior to petitioner determined that he could successfully buy restore and sell plymouths he advertised online in print publications and at live events and traveled throughout the western united_states to acquire bargain-priced plymouths his inventory at its peak reached cars which he stored in a large two-story barn on his ranch in livermore california plymouths were less popular than other 1950s vintage cars and replacement parts were difficult to find as a result petitioner sold some of the unrestorable automobiles and their related parts he also contracted with a retired jewelry maker and a rubber manufacturer to produce and supply unavailable parts these parts were used to renovate the cars in his inventory or sold to other plymouth restorers petitioner discovered however that the cost_of_producing these parts continued revenue code relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure exceeded the related sales revenue and ceased contracting for their production in petitioner’s ranch was sold in a foreclosure proceeding and petitioner leased the barn from the ranch’s buyer until when he realized that he had underestimated the time required to fully restore the cars in his plymouth inventory he then sold off some of the plymouths and transferred the remaining inventory to a storage_facility for which he paid dollar_figure during the year in issue during that year petitioner resided at a house in elk grove california which had an attached three-car garage paid tuff shed inc dollar_figure to build a separate garage and paid dollar_figure dollar_figure dollar_figure and dollar_figure relating to a gantry crane welding equipment a wireless router and a camcorder respectively after the construction of the separate garage ie during april of the year in issue petitioner moved the plymouths from storage to the separate garage and conducted his automobile activity from that location on date petitioner filed his form_1040 u s individual_income_tax_return on which he reported zero taxable_income a zero income_tax_liability a dollar_figure self-employment_tax liability and an dollar_figure amount owed after an examination of the return respondent in a notice_of_deficiency issued on date disallowed deductions relating to petitioner’s automobile activity on the grounds that petitioner lacked the requisite profit objective and had failed to substantiate the expenses underlying his deductions disallowed various deductions relating to petitioner’s patent business on the grounds that petitioner had failed to substantiate the expenses underlying his deductions and determined a dollar_figure deficiency a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty on date petitioner while residing in california timely filed a petition with the court opinion sec_183 limits the deductions relating to an activity_not_engaged_in_for_profit petitioner bears the burden of proving that his primary objective relating to his automobile activity was to make a profit see 4_f3d_709 9th cir holding that profit must be the predominant primary or principal objective aff’g tcmemo_1991_212 864_f2d_93 9th cir aff’g 88_tc_1086 petitioner has established by a preponderance_of_the_evidence that his primary objective was to make a profit sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to guide courts in analyzing a taxpayer’s profit objective see 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir petitioner undoubtedly enjoyed working with plymouths see sec_1_183-2 income_tax regs although his manner of carrying on this activity was unsophisticated it was businesslike see id subpara he had experience operating a business and expertise relating to plymouths advertised online in print and at live events traveled outside california to acquire cars at bargain prices contracted with third parties to manufacture parts for him to resell and use in restorations and abandoned unprofitable aspects of his automobile activity ie he downsized his inventory and stopped contracting for manufactured parts see id subparas furthermore he devoted considerable time to and handled all material aspects of his automobile activity see id subpara lastly petitioner’s patent business was undergoing a downturn during the year in issue and petitioner a prudent businessman would not have squandered his hard- earned money on an expensive hobby see id subpara in short petitioner’s automobile activity was a business and his primary objective was to make a profit petitioner contends that he is entitled to deductions on schedule c profit or loss from business relating to his automobile and patent businesses sec_3 pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to an issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is continued a allows as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioner is pursuant to sec_167 entitled to depreciation_deductions relating to the garage gantry crane and welding equipment and has established the cost useful_life and previously allowable deductions relating to these items see 105_tc_324 pursuant to sec_280f his camcorder and wireless router however were listed_property because we are convinced that his camcorder was not used exclusively in connection with his primary business and that both items were not used exclusively at his regular business establishment see sec continued immaterial see 110_tc_189 ndollar_figure the garage has a dollar_figure cost_basis and a 39-year recovery_period and was placed_in_service during april of the year in issue ie petitioner had no previously allowable_depreciation deductions see sec_168 the gantry crane and welding equipment have dollar_figure and dollar_figure cost bases respectively and 12-year useful lives and were placed_in_service during the year in issue ie petitioner had no previously allowable_depreciation deductions relating to these items see sec_168 stating that class lives are determined pursuant to sec_167 and as if the taxpayer has made the election pursuant to that subsection m before repeal in stating the secretary may prescribe class lives sec_1 a - b ii income_tax regs stating that asset guideline classes asset guideline periods and asset depreciation ranges will be established supplemented and revised in the internal_revenue_bulletin revproc_87_56 1987_2_cb_674 establishing the class lives of automobile manufacturing equipment revproc_88_22 1988_1_cb_785 revising the description of automobile manufacturing equipment 280f-6 b income_tax regs petitioner did not meet the requisite substantiation requirements and thus is not entitled to depreciation_deductions relating to these items see sec_162 sec_274 122_tc_305 112_tc_183 sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date he established however that he incurred and is entitled to deduct a dollar_figure storage expense relating to his plymouths but did not substantiate the remainder of the expenses at issue and is not entitled to deductions relating to them see sec_162 sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioner’s underpayment_of_tax relates to unsubstantiated deductions and thus he is liable for a sec_6662 accuracy-related_penalty for negligence see sec_6662 c sec_1_6662-3 income_tax regs petitioner has neither contended nor established reasonable_cause for his underpayment see respondent bears and has met his burden of production relating to the sec_6662 and b accuracy-related_penalty see sec_7491 116_tc_438 petitioner’s understatement of income_tax relating to the year in issue will be determined pursuant to rule if the understatement exceeds both of continued sec_6664 116_tc_438 he is also liable for a sec_6651 addition_to_tax for failure to timely file a return see 469_us_241 even if established his contention ie that he did not timely file his return because he was not aware of his tax_liability does not constitute reasonable_cause see 26_tc_528 aff’d 243_f2d_954 4th cir contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule continued the tax required to be shown on the return and dollar_figure it will be substantial and petitioner will be liable alternatively for a sec_6662 and b accuracy-related_penalty see sec_6662 respondent bears and has met the burden of production relating to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner pincite petitioner bears the burden_of_proof relating to reasonable_cause see higbee v commissioner t c pincite
